COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              HH GREGG, INC. AND TRAVELERS
               INDEMNITY COMPANY OF AMERICA
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1171-13-2                                               PER CURIAM
                                                                                      OCTOBER 29, 2013
              CATHY LYNN GULLEDGE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Chanda W. Stepney; Law Office of Mark J. Beachy, on brief), for
                               appellants.

                               (Brody H. Reid; Reid Goodwin, PLC, on brief), for appellee.


                     HH Gregg, Inc. and Travelers Indemnity Company of America (appellants) appeal a

              decision of the Workers’ Compensation Commission finding that Cathy L. Gulledge’s injury

              arose out of and in the course of her employment and awarding her benefits. Appellants contend

              the commission “erred in finding that there was sufficient evidence to support that [Gulledge]

              sustained a compensable injury by accident arising out of the employment.” We have reviewed

              the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

              we affirm for the reasons stated by the commission in its final opinion. See Gulledge v. H.H.

              Gregg, Inc., VWC File No. VA00000574649 (Jun. 6, 2013). We dispense with oral argument

              and summarily affirm because the facts and legal contentions are adequately presented in the

              materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.